DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
At least the following references were identified in the specification but were not included in the information disclosure statement nor were copies of the references included in the file wrapper. 
Page 12, paragraph [0024]: Sequences of Proteins of Immunological Interest (Kabat E, Wu T, Perry H, Gottesman, K; National Institute of Health, Bethesda, Md., 1987 and 1991
Page 17, paragraph [0040]: Steven A. Rosenberg., et al., A Phase 1 Study of Nonmyeloablative Chemotherapy and Adoptive Transfer of Autologous Tumor Antigen Specific T Lymphocytes in Patients with Metastatic Melanoma, J. Immunother., 2002; 25(3); 243-251.
Page 27, paragraph [0054]: Harada E., et al, Glypican-1 targeted antibody-based therapy induces preclinical antitumor activity against esophageal squamous cell carcinoma, Oncotarget, 8(15); 24741-24752.
Page 31, paragraph [0067]: Yaguchi T., et al, Immune Suppression and Reistance Mediated by Constitutive Activation of Wnt/p3-Catenin Signaling in Human Melanoma Cells, J. Immunol, 189(5); 2110-2117, 2012.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter (5% allowable variance in SEQ ID NO: 15) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.02 provides guidance on determining compliance with the written description

with the written description requirement is, "does the description clearly allow persons of ordinary skill
in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10
USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19
USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must
convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was
in possession of the invention, and that the invention, in that context, is whatever is now claimed. The
test for sufficiency of support in a parent application is whether the disclosure of the application relied
upon "reasonably conveys to the artisan that the inventor had possession at that time of the later
claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177,
179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Claim 8 is drawn to a medicament for cancer treatment wherein the GPC1 binding domain consists of a protein consisting of an amino acid sequence having a sequence identity of 95% or more with the amino acid sequence of SEQ ID NO: 15 and binds to GPC1. The sequence requires a structure-function relationship between the GPC1 binding domain (and the 5% variance) and the treatment of cancer, however, the disclosure does not support a 5% allowable variance in the GPC1 binding domain for the intended use. 
	The only guidance in the instant disclosure regarding the 5% variance allowed in claim 8 is that the binding domain still binds to GPC1. The disclosure does not indicate which amino acids in SEQ ID NO: 15 must be conserved to maintain GPC1 binding or ensure the protein’s ability to act as a method of cancer treatment nor are there working examples demonstrating that sequences with 5% variance can still perform as a cancer treatment agent as required in the instant invention.

	For example, Rabia, L.A. et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility Biochem Eng J 137; 365-374 teaches natural properties of antibodies such as affinity, specificity, stability, solubility and effector functions as well as common challenges during antibody optimization such as improvements in one property (e.g., affinity) can lead to deficits in other properties (e.g., stability)” (abstract). Rabia further teaches that “most antibodies identified during the initial discovery process are not suitable for therapeutic use and require additional optimization. For example, the binding affinities of some lead antibodies are not high enough for therapeutic applications and must be enhanced through in vitro antibody display methods” (page 2, paragraph 3).  Rabia states that “a final key area of future work is the development of  improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties… Future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 10, paragraph 2). Rabia is focused on purposeful mutations designed to enhance antibody properties and these teachings demonstrate the overall function of the protein is impacted based on mutations that occur in the amino acid sequence both in the framework regions and the CDRs. Additionally, Rabia teaches that there are many factors that are also important to antibody function beyond just affinity (such as specificity, stability, solubility, and effector function). 
	Based on the teachings of Rabia, even a single mutation in the protein sequence of SEQ ID NO: 15, particularly in the extracellular binding region (heavy and light chain variable regions), could result in 
Ramos, C.A., et al (2016) CAR-T Cell Therapy for Lymphoma Annu Rev Med 67; 165-183 teaches the basic design of CARs and the use of CAR T cell therapy in the treatment of lymphomas (abstract). Ramos teaches that the effectiveness of the CAR depends on numerous things including the affinity of the CAR itself (page 167, paragraph 2, Design of CAR Ectodomains), as well as the components of the ectodomain such as the presence of a flexible linker and the type of elements connecting the ecto- to the endodomain (hinge and transmembrane regions). Ramos teaches that “hinge and transmembrane regions can affect CAR-T cell function profoundly by modifying the length and flexibility of the resulting CAR, its cell surface density, its tendency to self-aggregate and produce T cell exhaustion by tonic signaling, and its potential binding to molecules other than the intended target” (page 167, paragraph 3 – page 168, paragraph 1). Based on this teaching, a modification to even one amino acid in the CAR framework of SEQ ID NO: 15 could result in a CAR polypeptide that is not functional or suitable for the intended use as a cancer treatment as claimed in the instant invention.
	Overall, it is not evident that the applicant was in possession of a GPC1 binding domain comprising an amino acid sequences having a sequence identity of 95% with the amino acid sequence of SEQ ID NO: 15 which were known to be effective in treating cancer at the time that the instant application was filed. Therefore, the allowable variance of 5% (identify of 95% or more) was found not to meet the written description requirement of 35 U.S.C. 112(a). 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 7, and 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 Oliva, S., et al (2018) Promises and Pitfalls in the Use of PD-1/PD-L1 Inhibitors in Multiple Myeloma Frontiers in Immunology 9(2749); 1-8 (herein Oliva).

Regarding claim 1, WO754 teaches a medicament for cancer treatment (page 3, paragraph 1, “a medicament for treating and/or preventing a solid tumor expressing GPC-1”; page 8, paragraph 3, “Diseases which can be treated… include solid tumors specifically expressing GPC-1, more specifically, pancreatic cancer, breast cancer, brain tumor and various squamous cell cancers”) comprising, as an active ingredient, T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”).  
WO754 further teaches that the T cells are administered to a cancer patient in an effective amount (page 8, paragraph 3, “The treatment of the above diseases, the therapeutically effective amount of the cell preparation of the present invention is administered to the patient”).
WO754, however, fails to teach the T Cells having a CAR that binds to GPC 1 are used concomitantly with an immune checkpoint inhibitor and that the checkpoint inhibitor is administered at 0.01 mg/kg body weight to 100 mg/kg body weight per dose to the cancer patient every 1 to 5 weeks. 
Oliva reviews the use of checkpoint inhibitors for the treatment of myeloma (abstract) and states that “checkpoint blockade efficacy could be improved if associated with treatments able to intensify the activity of myeloma-reactive T cells, such as transplantation, cellular therapies, … chimeric antigen receptor (CAR) T cells…” (page 3, left column, paragraph 1). Oliva further teaches that “the combination of a PD-1 antibody with a CAR T cell showed an improved efficacy” and that “these results allowed an improved understanding of the exhaustion of human CAR T-cell in solid tumors, suggesting that the effectiveness of CAR T-cell therapies may be improved by PD-1/PD-L1 blockade” (page 4, left column, paragraph 5). Oliva teaches PD-1 antibodies pembrolizumab and nivolumab and PD-L1 antibody 
WO754 and Oliva are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to combine the treatment using CAR T cells targeting GPC1 taught by WO754 with checkpoint inhibitors, such as anti-PD-1/anti-PD-L1 antibodies, at dosages that are known in the art such as 3 to 10 mg/kg every 2 weeks, as taught by Oliva. One of ordinary skill would have been motivated to make this combination in order to help increase the efficacy of the CAR T cells targeting GPC 1 by reducing the exhaustion of the cells with the checkpoint inhibitor (Oliva, page 4, left column, paragraph 5).
	 
Regarding claim 2, WO754 and Oliva teach the medicament of claim 1 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-PD-L1 antibody, or an anti-CTLA-4 antibody (page 2, left column, paragraph 2). 

Regarding claim 3, WO754 and Oliva teach the medicament of claim 2 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 4, WO754 and Oliva teach the medicament of claim 3 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 5, WO754 and Oliva teach the medicament of claim 4 as discussed above. 


Regarding claim 6, WO754 and Oliva teach the medicament of claim 1 as discussed above. 
WO754 further teaches that the chimeric antigen receptor contains a GPC 1 binding domain (page 4, paragraph 3, “and typically includes the antigen binding domain of an anti-GPC-1 antibody”), a transmembrane domain (page 4, paragraph 6, “The CAR of the present invention comprises a transmembrane domain”), a costimulatory domain (page 4, paragraph 5, “an extracellular domain of a costimulatory molecule”; page 4 paragraph 6, “the transmembrane domain from the native polypeptide can be obtained from any membrane bound or transmembrane protein (eg, costimulatory molecule, etc.). As used herein, “co-stimulatory molecule” refers to a molecule that specifically binds to a costimulatory ligand on the target membrane, thereby providing a costimulatory response by T cells such as cell proliferation, cytolytic activity, cytokine secretion.”), and a cytoplasmic signaling domain (page 5, paragraph 6, “the chimeric antigen receptor of the invention comprises, in addition to the intracellular domain comprising said primary cytoplasmic signaling sequence, one or more identical or different, including secondary cytoplasmic signaling sequences”).

Regarding claim 7, WO754 and Oliva teach the medicament of claim 6 as discussed above.
WO754 further teaches that the binding domain of the CAR T cell includes a heavy chain variable region having the amino acid sequence shown in SEQ ID NO: 3 (of WO754) and a light chain variable region having the amino acid sequence shown in SEQ ID NO: 4 (of WO754) (page 4, paragraph 3). WO754 SEQ ID NOs: 3 and 4 are shown below with the CDRs identified. 

    PNG
    media_image1.png
    547
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    594
    media_image2.png
    Greyscale

	The CDRs identified above in WO754 match those of the instant application claim 7. 
Heavy chain, CDRs 1-3: Instant application SEQ ID NOs: 9, 10, and 11, respectively:

    PNG
    media_image3.png
    562
    893
    media_image3.png
    Greyscale

Light chain, CDRs 1-3: Instant application SEQ ID NO: 12, 13, and 14, respectively:

    PNG
    media_image4.png
    567
    903
    media_image4.png
    Greyscale


Regarding claim 10, WO754 and Oliva teach the medicament of claim 1 as discussed above.
WO754 further teaches that the cancer is a cancer selected from esophageal cancer, cervical cancer, breast cancer, pancreatic cancer, and colon cancer (page 8, paragraph 3; page 10, paragraph 2, example 7). 

Regarding claim 11, WO754 and Oliva teach the medicament of claim 10  as discussed above. 
WO754 further teaches that the cancer is esophageal cancer (page 8, paragraph 3, “disease which can be treated by cells expressing CAR or the like include solid tumors specifically expressing GPC-1… squamous cell carcinoma includes, but is not limited to esophageal cancer”). 

Regarding claim 12, WO754 teaches T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”) and that the T cells are administered to a cancer patient in an effective amount (page 8, paragraph 3, “The treatment of the above diseases, the therapeutically effective amount of the cell preparation of the present invention is administered to the patient”).
WO754, however, fails to teach the T Cells having a CAR that binds to GPC 1 are used concomitantly with an anti-tumor activity maintaining agent comprising as an active ingredient an immune checkpoint inhibitor and that the checkpoint inhibitor is administered at 0.01 mg/kg body weight to 100 mg/kg body weight per dose to the cancer patient every 1 to 5 weeks. 
Oliva reviews the use of checkpoint inhibitors for the treatment of myeloma (abstract) and states that “checkpoint blockade efficacy could be improved if associated with treatments able to intensify the activity of myeloma-reactive T cells, such as transplantation, cellular therapies, … chimeric 
WO754 and Oliva are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to combine the treatment using CAR T cells targeting GPC1 taught by WO754 with checkpoint inhibitors, such as PD-1/PD-L1, at dosages that are known in the field such as 3 to 10 mg/kg every 2 weeks as anti-tumor activity agents, as taught by Oliva. One of ordinary skill would have been motivated to make this combination in order to help increase the efficacy of the CAR T cells targeting GPC 1 by reducing the exhaustion of the cells with the checkpoint inhibitor (Oliva, page 4, left column, paragraph 5).

Regarding claim 14, WO754 teaches a medicament for cancer treatment (page 3, paragraph 1, “a medicament for treating and/or preventing a solid tumor expressing GPC-1”; page 8, paragraph 3, “Diseases which can be treated… include solid tumors specifically expressing GPC-1, more specifically, pancreatic cancer, breast cancer, brain tumor and various squamous cell cancers”) comprising, as an active ingredient, T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”).  
WO754, however, fails to teach the T Cells having a CAR that binds to GPC 1 are used in 
Oliva reviews the use of checkpoint inhibitors for the treatment of myeloma (abstract) and states that “checkpoint blockade efficacy could be improved if associated with treatments able to intensify the activity of myeloma-reactive T cells, such as transplantation, cellular therapies, … chimeric antigen receptor (CAR) T cells…” (page 3, left column, paragraph 1). Oliva further teaches that “the combination of a PD-1 antibody with a CAR T cell showed an improved efficacy” and that “these results allowed an improved understanding of the exhaustion of human CAR T-cell in solid tumors, suggesting that the effectiveness of CAR T-cell therapies may be improved by PD-1/PD-L1 blockade” (page 4, left column, paragraph 5). 
WO754 and Oliva are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to combine the treatment using CAR T cells targeting GPC1 taught by WO754 with checkpoint inhibitors, such as PD-1/PD-L1, as taught by Oliva. One of ordinary skill would have been motivated to make this combination in order to help increase the efficacy of the CAR T cells targeting GPC 1 by reducing the exhaustion of the cells with the checkpoint inhibitor (Oliva, page 4, left column, paragraph 5).

Regarding claim 15, WO754 and Oliva teach the medicament of claim 14 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-PD-L1 antibody, or an anti-CTLA-4 antibody (page 2, left column, paragraph 2). 

Regarding claim 16, WO754 and Oliva teach the medicament of claim 15 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 17, WO754 and Oliva teach the medicament of claim 16 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 18, WO754 and Oliva teach the medicament of claim 17 as discussed above. 
Oliva further teaches the anti-PD-1 antibody is nivolumab (page 2, left column, paragraph 2). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 (herein WO754) in view of Oliva, S., et al (2018) Promises and Pitfalls in the Use of PD-1/PD-L1 Inhibitors in Multiple Myeloma Frontiers in Immunology 9(2749); 1-8 (herein Oliva) as applied to claim 6 above, and further in view of WO 2018/161017 A1 (Obsidian Therapeutics, Inc.) 07 SEP 2018 (herein WO017).

Regarding claim 8, WO754 and Oliva teach the medicament of claim 6 as discussed above.
Claim 8 is drawn to the GPC1 binding domain consisting of the amino acid sequence of SEQ ID NO: 15 which, according to instant application drawings figure 2A, comprises: leader sequence - heavy variable domain - linker - light variable domain - CD28/CD3ζ domain. Each component was identified in the sequence below (heavy and light chain CDRs enclosed in a box): 







    PNG
    media_image5.png
    1273
    1133
    media_image5.png
    Greyscale


Heavy Chain (instant application SEQ ID NO: 15, AA 22-144; WO754 SEQ ID NO: 3):

    PNG
    media_image6.png
    299
    740
    media_image6.png
    Greyscale

Light Chain (instant application SEQ ID NO: 15, AA 160-265; WO754 SEQ ID NO: 4):

    PNG
    media_image7.png
    225
    749
    media_image7.png
    Greyscale

 	
WO754 further teaches that the variable heavy and very light chain regions may be “directly linked to each other in an arbitrary order, or may be indirectly linked via a spacer. Here, the amino acid 
	WO754 and Oliva, however, fail to teach the leader, the linker, and the CD28/CD3ζ domain structures of instant application SEQ ID NO: 15.
	WO017 teaches the structure of chimeric antigen receptors (CARs) (page 48, paragraph [00196]) and provides a variety of options for creating and improving CAR receptors. 
WO017 teaches that “recombinant methods are known in the art for generating stable Fv fragments, typically through insertion of a flexible linker between the light chain variable domain and the heavy chain variable domain (to form a single chain Fv (scFv)” (page 37, paragraph [00161]). WO017 teaches that the “artificially designed peptide linker may preferably be composed of a polymer of flexible residues like Glycine (G) and Serine (S) so that the adjacent protein domains are free to move relative to one another. Longer linkers may be used when it is desirable to ensure that the two adjacent domains do not interfere with one another” (page 132, paragraph [00294]). WO017 provides a table of CD19 CAR components including possible linkers following this structure (pages 75-79, table 10a) which includes the following linker: 

    PNG
    media_image8.png
    36
    782
    media_image8.png
    Greyscale

	WO017 further teaches that in some instances signaling sequences can be included on the N terminal component of the payload of interest and that this sequence can assist in limiting the diffusion of the payload to non-target in vivo environments thereby potentially improving the safety profile of the payloads. WO017 further teaches that the signal sequence may comprise a CD8a leader (page 127, paragraph [00274]). WO017 provides a table of CD19 CAR components including the CD8a leader structure (pages 75-79, table 10a) comprising the following sequence:

    PNG
    media_image9.png
    33
    801
    media_image9.png
    Greyscale


WO017 teaches that the intracellular region may comprises of amino acid sequences of Table 6 (page 56, paragraph [00218]) which includes the following sequence for a CD28/CD3ζ region (page 58):

    PNG
    media_image10.png
    97
    533
    media_image10.png
    Greyscale

Combining these components of a CAR binding domain taught by WO017 with the heavy and light chain variable domains taught by WO754 results in an amino acid sequence that is identical to instant application SEQ ID NO: 15 (see ABSS alignment below):

    PNG
    media_image11.png
    806
    742
    media_image11.png
    Greyscale


WO754, Oliva, and WO017 are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO017 with those of WO754 and used standard structures known in the art to create a CAR receptor using the heavy and light variable regions taught by WO754. By doing so one would be able to create a CAR receptor targeting GCP1 for use in the method taught by WO754 and Oliva. One of ordinary skill in the art would have been motivated to make this combination in order to 

Regarding claim 9, WO754 and Oliva teach the medicament of claim 6 as discussed above. WO754 and Oliva, however, fail to teach that the GPC1 binding domain is humanized.
WO017 teaches the structure of chimeric antigen receptors (CARs) (page 48, paragraph [00196]) and provides a variety of options for creating and improving CAR receptors. WO017 teaches that CAR receptors consist of an extracellular targeting domain, a transmembrane domain/region and an intracellular signaling/activation domain (page 48, paragraph [00198])
WO017 further teaches that antibodies (binding domains) can be “humanized” by including a minimal portion from one or more non-human antibody source(s) with the remainder derived from one or more human immunoglobulin sources. WO017 teaches that “for the most part, humanized antibodies are human immunoglobulins (recipient antibody) in which residues from the hypervariable region from an antibody of the recipient are replaced by residues from the hypervariable region from an antibody of a non-human species (donor antibody)” (page 39, paragraph [00170]). 
WO754, Oliva, and WO017 are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO017 with those of WO754 and created a humanized GPC1 binding domain for use in the CAR T-cell therapy method taught by WO754 and Oliva. One of ordinary skill in the art would have been motivated to make a humanized binding domain in order to replace hypervariable regions with residues that match the recipient (WO017, page 39, paragraph [00170]).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:
 Li, N., et al (2017) Therapeutically targeting glypican-2 via single-domain antibody-based chimeric antigen receptors and immunotoxins in neuroblastoma PNAS 114(32); E6623-E6631.
Li studied CAR T cells targeting Glypican-2 (GPC2) for the treatment of neuroblastoma where tumor metastasis had spread to multiple clinically relevant sites (abstract). In their study, Li discloses that “The persistence of CAR T cells is a major challenge in solid tumors. Preclinical and clinical studies investigating combinations of CAR T cells with immune checkpoint blockade therapies would be pursued and examined” (page E6629, right column, paragraph 3). 
Maus, M.V. and C.H. June (2016) Making Better Chimeric Antigen Receptors for Adoptive T-cell therapy Clin Cancer Res. 22(8); 1875-1884.
Maus provides a review of CAR T-cells and their current use as a cancer treatment (abstract). Maus teaches that solid tumor cells often upregulate immune checkpoint ligands such as PD-L1 which dampens an effector T-cell response when engaged with its receptor PD-1 which could lead to inhibition of CAR-T cell therapies in the tumor microenvironment. It is possible that the combination of CAR T cells and PD-1 blockade my yield the greatest benefit for CAR T-cell therapy of solid tumors” (page 5, paragraph 4 – page 6, paragraph 1).  
Yoon, D.H., et al (2018) Incorporation of Immune Checkpoint Blockade into Chimeric Antigen Receptor T Cells (CAR-Ts): Combination or Built-In CAR-T Int. J. Mol. Sci 19 (340); 1-16.
Yoon teaches the incorporation of immune-checkpoint blockade into CAR-T cells stating that to bolster the potency of CAR-T cells, modulation of the immunosuppressive tumor microenvironment with immune-checkpoint blockade is a promising strategy. In their review, Yoon discusses CAR-T cells and their synergy with immune-checkpoint blockade (abstract).
Xu, J., et al (2018) Combination therapy: A feasibility strategy for CAR‑T cell therapy in the treatment of solid tumors (Review) Oncology Letters 16; 2063-2070.
Xu teaches the use of CAR-T cell therapy with other immunotherapy strategies for the treatment of solid tumors and states that “accumulating evidence has demonstrated that the immunosuppressive microenvironment induced by solid tumors can limit the efficacy of CAR-T cell therapy” and that “the majority of solid tumors upregulate immune checkpoint ligands, leading to the inhibition of CAR-T cell therapies by stimulating immune inhibitory receptors” (page 2067, left column, paragraph 2). Xu teaches CTLA-4, PD-1, and PD-L1 inhibitors for combination. 
Renner, A., et al (2019) Immune Checkpoint Inhibitor Dosing: Can We Go Lower Without Compromising Clinical Efficacy? J. Global Oncol 5: JGO.19.00142; 1-5.
Renner studied dosing of immune checkpoint inhibitors stating that immune checkpoint inhibitors have significant activity at doses much lower than those currently approved (abstract). Renner compares dosages that are approved with dosages demonstrated to be effective. For example, Nivolumab, a PD-1 inhibitor, is currently approved at a dose of 3 mg/kg once every 2 weeks but has been shown to saturate the PD-1 receptor at doses of 0.3 mg/kg (page 2, right column, paragraph 2).  
Centanni, M., et al (2019) Clinical Pharmacokinetics and Pharmacodynamics of Immune Checkpoint Inhibitors Clinical Pharmacokinetics 58: 835-857.
Centanni provides information regarding the efficacy and safety and the pharmacodynamics of checkpoint inhibitors including exposure-response relationships related to clinical outcomes (abstract). Centanni discloses dosages and exposure-efficacy relationships of some currently used checkpoint inhibitors. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647